Exhibit 10.9

SUPPLEMENT TO PLEDGE AGREEMENT - ADDITIONAL PLEDGOR

THIS SUPPLEMENT TO PLEDGE AGREEMENT - ADDITIONAL PLEDGOR (this “Supplement”),
dated as of September 15, 2006, is executed by BUCKEYE GP HOLDINGS L.P.,  a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), in favor of SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent (the “Administrative Agent”), on its behalf and on behalf
of the other banks and lending institutions (the “Lenders”) from time to time
party to the Credit Agreement dated as of August 9, 2006, by and among the
Borrower, the Lenders, the Administrative Agent, and SunTrust Bank as Issuing
Bank (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”).  Terms used herein but not defined herein shall
have the meaning defined for those terms in the Pledge Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, MainLine Sub LLC (the “Pledgor”) executed that certain Pledge
Agreement, dated as of August 9, 2006, in favor of the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), pursuant to which the Pledgor has pledged membership
interests to the Administrative Agent, for itself and the benefit of the Secured
Parties;

WHEREAS, the Pledgor merged into the Borrower, and at the request of the
Administrative Agent and Lenders, Borrower is entering into this Supplement to
acknowledge that it takes ownership of all collateral subject to the Pledge
Agreement;

NOW, THEREFORE, in consideration of the premises the Borrower hereby agrees as
follows:

SECTION 1.  Pledge.   As security for the payment and performance of the Secured
Obligations, the Borrower hereby:

(a)       pledges, hypothecates, assigns, charges, mortgages, delivers, sets
over, conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the ben­efit of the
Secured Parties, a security inter­est in all of Borrower’s right, title and
interest in and to:

(i)            the membership interests of the limited liability company (the
“LLC”) more particularly described in Schedule I hereto and the certificates, if
any, evidencing such membership interests (the “Pledged Membership Interests”)
and all cash, instruments and other property from time to time received,
receivable or otherwise distributed in exchange for any and all of such Pledged
Membership Interests except as expressly provided for in Section 8 of the Pledge
Agreement;


--------------------------------------------------------------------------------





(II)           TO THE EXTENT APPLICABLE, ALL OF PLEDGOR’S RIGHTS, TITLE AND
INTERESTS PURSUANT TO THE PLEDGED MEMBERSHIP INTERESTS WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, INCLUDING ALL OF PLEDGOR’S RIGHTS, TITLE AND INTERESTS IN,
TO AND UNDER SUCH LLC’S LIMITED LIABILITY COMPANY AGREEMENT, OPERATING
AGREEMENT, AND ANY OTHER ORGANIZATIONAL DOCUMENTS (AS SUCH AGREEMENTS HAVE
HERETOFORE BEEN AND MAY HEREAFTER BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, COLLECTIVELY, THE “LLC AGREEMENT”),
INCLUDING THE RIGHT TO VOTE WITH RESPECT TO AND TO MANAGE AND ADMINISTER THE
BUSINESS OF SUCH LLC, TOGETHER WITH ALL OTHER RIGHTS, INTERESTS, CLAIMS AND
OTHER PROPERTY OF PLEDGOR IN ANY MANNER ARISING OUT OF OR RELATING TO ITS
MEMBERSHIP INTERESTS IN SUCH LLC, WHATEVER THEIR RESPECTIVE KIND OR CHARACTER,
WHETHER THEY ARE TANGIBLE OR INTANGIBLE PROPERTY, AND WHERESOEVER THEY MAY EXIST
OR BE LOCATED, AND FURTHER INCLUDING, WITHOUT LIMITATION, (1) ALL RIGHTS OF
PLEDGOR TO RECEIVE DISTRIBUTIONS OF ANY KIND, IN CASH OR OTHERWISE, DUE OR TO
BECOME DUE UNDER OR PURSUANT TO EACH SUCH LLC AGREEMENT OR OTHERWISE IN RESPECT
OF SUCH LLC, (2) ALL RIGHTS OF PLEDGOR TO RECEIVE PROCEEDS OF ANY INSURANCE,
INDEMNITY, WARRANTY OR GUARANTY WITH RESPECT TO EACH SUCH LLC, (3) ALL CLAIMS OF
PLEDGOR FOR DAMAGES ARISING OUT OF, OR FOR THE BREACH OF, OR FOR A DEFAULT
UNDER, EACH SUCH LLC AGREEMENT, (4) ANY CERTIFICATED OR UNCERTIFICATED SECURITY
EVIDENCING ANY OF THE FOREGOING ISSUED BY SUCH LLC TO PLEDGOR, (5) ANY INTEREST
OF PLEDGOR IN THE ENTRIES ON THE BOOKS OF ANY FINANCIAL INTERMEDIARY PERTAINING
TO PLEDGOR’S INTEREST AS A MEMBER IN THE LLC AND (6) TO THE EXTENT NOT INCLUDED
IN THE FOREGOING, ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING; AND


(III)          ANY ADDITIONAL MEMBERSHIP INTERESTS IN SUCH LLC FROM TIME TO TIME
ACQUIRED BY PLEDGOR IN ANY MANNER (WHICH MEMBERSHIP INTERESTS SHALL BE DEEMED TO
BE PART OF THE PLEDGED MEMBERSHIP INTERESTS), AND ANY CERTIFICATES REPRESENTING
SUCH ADDITIONAL MEMBERSHIP INTERESTS, IF ANY, AND ALL DIVIDENDS, DISTRIBUTIONS,
CASH, INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH MEMBERSHIP INTERESTS.

(b)           de­livers to the Administrative Agent, for the ben­efit of the
Secured Parties, all of Borrower’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Pledged Collateral,
ac­companied by instruments of transfer or assign­ment, duly executed in blank.

SECTION 2.  Joinder.  Borrower by its signature below becomes a Pledgor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and the Borrower hereby (i) agrees to all the terms and
provisions of the Pledge Agreement applicable to it as Pledgor thereunder and
(ii) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof.  Each
reference to a Pledgor in the Pledge Agreement shall be deemed to include the
Borrower.  The Pledge Agreement is hereby incorporated herein by reference.

SECTION 3.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and the Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and that each
of this Supplement and the Pledge Agreement constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


--------------------------------------------------------------------------------




SECTION 4.  Binding Effect.  This Supplement shall be­come effective when it
shall have been executed by the Borrower and thereafter shall be binding upon
the Borrower and shall inure to the benefit of the Administrative Agent and the
Secured Parties.  Upon the effective­ness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all the terms and
conditions of  the Pledge Agreement.  The Borrower shall not have the right to
as­sign its rights hereun­der or any interest herein without the prior written
consent of the Lenders.

SECTION 5.  Governing Law.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
STATE OF NEW YORK.

SECTION 6.  Execution in Counterparts.  This Supple­ment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

SECTION 7.  Notices to Borrower.  All communications and notices hereunder shall
be in writing and given as provided in Section 21 of the Pledge Agreement.  All
communications and notices hereunder to the Borrower shall be given to it at the
address set forth under its signature below, with a copy to the Borrower.

IN WITNESS WHEREOF, the Borrower has duly executed this Supplement to the Pledge
Agreement as of the day and year first above written.

BUCKEYE GP HOLDINGS L.P.

 

By: MainLine Management LLC, its General
Partner

 

 

 

By

/s/ ROBERT B. WALLACE

 

 

Name: 

Robert B. Wallace

 

 

Title: 

Senior Vice President - Finance

 

 

 

and Chief Financial Officer

 

 

 

 

 

5 Radnor Corporate Center

 

Suite 500

 

100 Matsonford Road

 

Radnor, PA 19087

 

Telecopier No.: 610/971-9296

 

Telephone No.: 610/254-4600

 

Attention: Senior Vice President, Finance

 


--------------------------------------------------------------------------------




Schedule I
to
SUPPLEMENT TO PLEDGE AGREEMENT

Name of LLC

 

Place of
Organization

 

Pledgor’s
Membership
Interests

 

Certificate
No(s).

 

Pledgor’s
Percentage of
Membership
Interests
Issued and
Outstanding

 

Buckeye GP LLC

 

Delaware

 

100% of
membership
interest issued
and
outstanding

 

0

 

100

%

 


--------------------------------------------------------------------------------